Citation Nr: 1609685	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  14-23 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Whether the reduction of the disability evaluation for posttraumatic stress disorder (PTSD), from 70 percent to 30 percent, effective September 1, 2015, was proper. 


REPRESENTATION

Veteran represented by:	Christie Bhageloe, Attorney at Law


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to February 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2015 the Veteran filed a timely notice of disagreement (NOD) on a proper form with a June 2015 rating that decreased the disability evaluation for PTSD from 70 percent to 30 percent, effective September 1, 2015.  However, the RO has not issued a statement of the case (SOC) for this issue.  For this reason, the issue has been listed on the title page and the Board must remand this issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.9(c) (2015).

Currently, PTSD is the Veteran's sole service-connected disability.  The Veteran's claim for a TDIU is inextricably intertwined with the disability evaluation for the Veteran's service-connected PTSD, and it must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In light of the remand, pertinent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain pertinent VA treatment records dated since October 2014.

2.  Issue an SOC for the issue of whether the reduction of the disability evaluation for PTSD, from 70 percent to 30 percent, effective September 1, 2015, was proper.  The issue is to be certified to the Board only if a timely substantive appeal is received.

3.  Finally, readjudicate the TDIU issue.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

